DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran US2018/0330526 in view of Peng et al. US2012/0250988 hereinafter referred to as Peng. 

As per Claim 1, Corcoran teaches a method comprising, by a computing system associated with a vehicle: 
receiving sensor data of an environment of the vehicle generated by one or more sensors of the vehicle, the sensors comprising a camera; identifying, based on the sensor data, (Corcoran, Paragraph [0007], “a method is provided for generating a map about a moving vehicle. Frames of image data are provided with a series of cameras extending along a surface of the vehicle. The image data frames are processed to identify an object of interest, which is classified among a set 
one or more objects in a field of view of the camera and one or more object types that correspond to the one or more objects; (Corcoran, Paragraph [0007], “a method is provided for generating a map about a moving vehicle. Frames of image data are provided with a series of cameras extending along a surface of the vehicle. The image data frames are processed to identify an object of interest, which is classified among a set of object types and the location of an identified object of interest is determined as a function of time”)
using the processed image to determine state information associated with the one or more objects.  (Corcoran, Paragraph [0007], “a method is provided for generating a map about a moving vehicle. Frames of image data are provided with a series of cameras extending along a surface of the vehicle. The image data frames are processed to identify an object of interest, which is classified among a set of object types and the location of an identified object of interest is determined as a function of time”)
	Corcoran does not explicitly teach determining one or more target histograms that correspond to the one or more object types; 
generating a processed image based on an image captured by the camera, wherein the processed image has a histogram based on the one or more target histograms; and 
	Peng teaches determining one or more target histograms that correspond to the one or more object types; (Peng, Paragraph [0062]- [0063], “An input brightness histogram of the input image is generated at a block 704. As described herein, this may be a normalized cumulative brightness histogram. Based at least on the brightness histogram, a classification category for the input image is determined at a block 706. The determination may be from multiple classification categories. For instance, as described herein, the multiple categories may include a non-sparse category, an evenly sparse category, and a non-evenly sparse category”)
generating a processed image based on an image captured by the camera, wherein the processed image has a histogram based on the one or more target histograms; and (Peng, Paragraph [0064]- [0066], Figure 7, 710, 712, 714, “At a block 708, a target brightness histogram is specified. This target histogram corresponds to the determined classification category of the input image. From this, a transformation function is determined at a block 710. This determination is based at least on the input brightness histogram and the target brightness 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Peng into Corcoran because by utilizing histogram matching will provide means to improve the accuracy of the object detection and identification of Corcoran.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Corcoran in view of Peng teaches the method of Claim 1, wherein the processed image is generated by processing the image captured by the camera using a histogram matching algorithm to generate the histogram of the processed image based on the one or more target histograms.  (Peng, Paragraph [0064]- [0066], Figure 7, 710, 712, 714, “At a block 708, a target brightness histogram is specified. This target histogram corresponds to the determined classification category of the input image. From this, a transformation function is determined at a block 710. This determination is based at least on the input brightness histogram and the target brightness histogram. At a block 712, the transformation is smoothed. At a block 714, the transformation function is employed to produce an output image from the input image”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

	As per Claim 3, Corcoran in view of Peng teaches the method of Claim 1, wherein each of the one or more target histograms comprises a plurality of target counts corresponding to a plurality of brightness values, and each target count indicates how many pixels are associated with the corresponding brightness value, and wherein the processed image comprises a second plurality of pixels having brightness values based on the target counts.  (Peng, Paragraph [0064]- [0066], “From this, a transformation function is determined at a block 710. This determination is based at least on the input brightness histogram and the target brightness histogram. At a block 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 4, Corcoran in view of Peng teaches the method of Claim 3, wherein a distribution of the brightness values of the second plurality of pixels matches a distribution of brightness values determined from the one or more target histograms.  (Peng, Paragraph [0064]- [0066], “From this, a transformation function is determined at a block 710. This determination is based at least on the input brightness histogram and the target brightness histogram. At a block 712, the transformation is smoothed. At a block 714, the transformation function is employed to produce an output image from the input image”)
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 5, Corcoran in view of Peng teaches the method of Claim 3, wherein color values of the second plurality of pixels are based on color values of corresponding pixels of the image captured by the camera. (Corcoran, Figure 1B, Paragraph [0037])
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 6, Corcoran in view of Peng teaches the method of Claim 1, wherein generating the processed image comprises: sending a request to a camera system of the first vehicle to capture the image (Corcoran, Paragraph [0007])
and generate the processed image based on the one or more target histograms and on the image; and receiving the processed image from the camera system, wherein the histogram of the processed image received from the camera system matches the one or more target histograms.  (Peng, Paragraph [0064]- [0066])
The rationale applied to the rejection of claim 1 has been incorporated herein. 



As per Claim 7, Corcoran in view of Peng teaches the method of Claim 6, wherein generating the processed image further comprises determining one or more camera settings based on the one or more target histograms, the request to the camera system comprises the one or more camera settings, and the one or more camera settings comprise an exposure duration, a gain, or a combination thereof.  (Corcoran, Paragraph [0104], camera settings include depth of fields and exposure speeds)
The rationale applied to the rejection of claim 6 has been incorporated herein. 

As per Claim 8, Corcoran in view of Peng teaches the method of Claim 1, wherein using the processed image to determine state information associated with the one or more objects comprises determining one or more characteristics of the one or more objects using a perception system, and the characteristics comprise one or more of: velocities, moving directions, accelerations, trajectories, relative distances, or relative positions of the objects. (Corcoran, Paragraph [0012], “An object may be identified in one among multiple detection zones about the vehicle and, for a given field of view angle capturing in an image data frame in the detection zone, position information for the object is approximated based on the distance, that the portion the detection zone, in which the object is positioned”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 9, Corcoran in view of Peng teaches the method of Claim 1, wherein the one or more objects are identified based on a geographical location of the vehicle and map data comprising information about the locations of the one or more objects, and the geographical location of the vehicle is determined using LiDAR, an Inertial Measurement Unit (IMU), or a combination thereof.  (Corcoran, Paragraph [0004])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, Corcoran in view of Peng teaches the method of Claim 1, wherein the one or more objects are identified by processing the image using an object detection algorithm, and the object detection algorithm identifies the one or more object types that correspond to the one or more objects.  (Corcoran, Paragraph [0007], “a method is provided for generating a map about a moving vehicle. Frames of image data are provided with a series of cameras extending along a surface of the vehicle. The image data frames are processed to identify an object of interest, which is classified among a set of object types and the location of an identified object of interest is determined as a function of time”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 12, Corcoran in view of Peng teaches the method of Claim 1, wherein the one or more objects comprise a plurality of identified objects, the one or more target histograms comprise a plurality of target histograms, and the histogram based on the one or more target histograms comprises a candidate histogram for which a difference between the candidate histogram and the plurality of target histograms is minimized across the plurality of target histograms.  (Peng, Paragraph [0064]- [0066], Figure 7, 710, 712, 714)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 19, Claim 19 claims a system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to perform the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.
As per Claim 20, Claim 20 claims one or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations to perform the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran US2018/0330526 in view of Peng et al. US2012/0250988 hereinafter referred to as Peng as applied to Claim 1 and further in view of Stojanovic et al. US2019/0050648 hereinafter referred to as Stojanovic, 

As per Claim 10, Corcoran in view of Peng teaches the method of Claim 1, wherein identifying the one or more objects comprises:
Corcoran in view of Peng does not explicitly teach determining a location and orientation of the vehicle in relation to a semantic map; wherein the one or more objects are represented in the semantic map and, when projected to the image captured by the camera according to a coordinate transformation and the location of the vehicle relative to the semantic map, are in the field of view of the camera, and  Active 43507742.1Attorney Docket No.: 083201.0284 42 of 46 wherein the one or more object types are identified based on an association in the semantic map between the objects and the object types.
Stojanovic teaches determining a location and orientation of the vehicle in relation to a semantic map; wherein the one or more objects are represented in the semantic map and, when projected to the image captured by the camera according to a coordinate transformation and the location of the vehicle relative to the semantic map, are in the field of view of the camera, and  Active 43507742.1Attorney Docket No.: 083201.0284 42 of 46 wherein the one or more object types are identified based on an association in the semantic map between the objects and the object types. (Stojanovic, Paragraph [0037], [0040], [0069 and Figure 1)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stojanovic into Corcoran in view of Peng because by utilizing semantic maps in conjunctions with the images captured by Corcoran’s vehicle cameras will provide a representation of the object data to the user that is desirable. 
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran US2018/0330526 in view of Peng et al. US2012/0250988 hereinafter referred to as Peng as applied to Claim 1 and further in view of Price et al. USPN 10783792 hereinafter referred to as Price.

As per Claim 17, Corcoran in view of Peng teaches the method of Claim 1, further comprising:  Active 43507742.1Attorney Docket No.: 083201.0284 
Corcoran in view of Peng does not explicitly teach 44 of 46 determining a location of the sun or one or more sun-related effects in the field of view of the camera based on a time of day, a geographic location associated with the image, a camera orientation associated with the image, or a combination thereof; identifying a region of the image comprising the sun or the sun-related effects based on the location of the sun in the field of view of the camera; and excluding a region of the image comprising the sun or the sun-related effects from the image when generating the processed image.  
Price teaches determining a location of the sun or one or more sun-related effects in the field of view of the camera based on a time of day, a geographic location associated with the image, a camera orientation associated with the image, or a combination thereof; identifying a region of the image comprising the sun or the sun-related effects based on the location of the sun in the field of view of the camera; and excluding a region of the image comprising the sun or the sun-related effects from the image when generating the processed image.  (Price, Column 30, Lines 30-40, “For example, if a photo was taken of a vehicle before a test-drive at dawn, and a photo was taken of the vehicle after the test-drive at mid-day, a calibrated illumination of the staging areas may have the advantage of reducing any unwanted variables (e.g., image artifacts) caused by the mid-day sun. Removing the effects of the sun on the actual image would help in making a reliable comparison between multimedia content captured before and after a period for a test-drive, rental use, or lease.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Price into Corcoran in view of 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 17.

As per Claim 18, Corcoran in view of Peng and Price teaches the method of Claim 17, wherein excluding the region of the image comprises: generating an updated histogram of the image, wherein the updated histogram is not based on the region of the image comprising the sun or the sun-related effects, wherein the processed image is generated by processing the image and the updated histogram of the image using a histogram matching algorithm to generate the histogram of the processed image based on the one or more target histograms.   (Price, Column 30, Lines 30-40 and Peng, Paragraph [0064]- [0066], Figure 7, 710, 712, 714)
The rationale applied to the rejection of claim 17 has been incorporated herein. 

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666